Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-81147-BLOOM/Reinhart

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  ISAC SCHWARZBAUM,

        Defendant.
  ______________________________/

                                ORDER ASSESSING PENALTIES

         THIS CAUSE is before the Court following the Court’s Findings of Fact and Conclusions

  of Law, ECF No. [92] (“Decision”). The parties have filed supplemental briefing regarding the

  proposed amount of penalties to be assessed against Defendant Isac Schwarzbaum (“Defendant”

  or “Schwarzbaum”) for a non-willful FBAR violation in tax year 2006, and willful FBAR

  violations for tax years 2007, 2008, and 2009. The Court has carefully considered the United States

  of America’s (“USA” or “Plaintiff”) Supplemental Post-Trial Brief, ECF No. [93] (“USA’s

  Brief”), Schwarzbaum’s Supplemental Brief, ECF No. [94] (“Schwarzbaum’s Brief”), the record

  in this case and the applicable law, and is otherwise fully advised. For the reasons set forth below,

  the Court will assess $12,907,952.00 in penalties against Schwarzbaum for willful violations of

  the FBAR filing requirements for tax years 2007, 2008, and 2009.

         In its Decision, the Court determined that Schwarzbaum’s violation of the FBAR reporting

  requirement for tax year 2006 was non-willful, and that the subsequent FBAR violations for tax

  years 2007, 2008, and 2009 were willful. See, ECF No. [92]. However, based upon the evidence

  presented at trial, the Court also concluded that the penalty assessed by the USA did not conform
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 2 of 17
                                                             Case No. 18-cv-81147-BLOOM/Reinhart


  with 31 U.S.C. § 5321, because rather than utilizing 50% of the balance in each account at the time

  of the violation (which was the deadline to file the FBAR or June 30 of each year), the USA used

  the highest aggregate balance in each of the accounts for each year as reported by Schwarzbaum

  on a penalty calculation worksheet provided in connection with his OVDI disclosures. Id. As a

  result, the Court concluded that the IRS used the incorrect base amounts to calculate the FBAR

  penalties in this case. Id.

           At the outset, the Court notes that despite its request that the parties submit additional

  briefing only with respect to the proposed amount of penalties to be assessed based upon the

  findings in its Decision, Schwarzbaum’s Brief nevertheless presents a host of arguments that are

  inappropriate given the narrow scope of the Court’s request. Moreover, those arguments are being

  raised for the first time in this case and, in any event, lack merit.

      I.      Additional arguments

           A. Schwarzbaum’s arguments

           First, Schwarzbaum argues that the Court should set aside the 2007-2009 penalty

  assessments because the IRS did not follow the statute with respect to the base amounts used to

  calculate such penalties. The argument is unnecessary, as the Court in its Decision expressly found

  that the IRS used the incorrect base amounts to calculate the FBAR penalties, and for that very

  reason, directed the parties to provide the Court with the correct amount of penalties in keeping

  with the findings in its Decision. As such, it appears that Schwarzbaum is asking the Court to do

  what it has already done.

           Second, Schwarzbaum argues that this case must be remanded back to the IRS for further

  action, and that the IRS upon remand is time-barred from assessing FBAR penalties. This is the




                                                     2
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 3 of 17
                                                            Case No. 18-cv-81147-BLOOM/Reinhart


  first time that Schwarzbaum has argued for remand of this case to the IRS. As such, the argument

  has not been properly raised and the Court will not consider it at this late stage.

         Third, Schwarzbaum argues that, because the Court found that the penalties assessed for

  the 2007-2009 tax years were not in accordance with law, such penalties are invalid, and the USA

  may not now provide new reasons or explanations in an attempt to validate unlawful penalty

  assessments. Schwarzbaum’s argument lacks merit. The Court found upon a de novo review that

  Schwarzbaum’s violations of the FBAR reporting requirement were willful for tax years 2007-

  2009 for the reasons set forth in the Decision. Therefore, the Court ordered the parties to submit

  additional briefing with respect to the amount of proposed penalties based upon utilizing what the

  Court determined to be the proper base amounts—the account balances in each account as of June

  30 of each year. The USA fully complied with the Court’s directive in the USA’s Brief, while

  Schwarzbaum has not.

         Finally, Schwarzbaum argues that the applicable statute should be interpreted to apply

  penalties per FBAR, rather than per unreported account, claiming that there this is an unsettled

  issue of law regarding whether the flat statutory penalty amounts apply per account or per FBAR.

  Therefore, Schwarzbaum reasons further that the penalties assessed against him should be capped

  at $100,000.00 per tax year. However, Schwarzbaum has failed to cite any case in which a court

  has interpreted the statute in the manner he now urges. In addition, upon review, the Court finds

  that the plain meaning of the statute does not support Schwarzbaum’s interpretation.

         With any question of statutory interpretation, the Court presumes that Congress “says in a

  statute what it means and means in a statute what it says there.” Conn. Nat. Bank v. Germain, 503

  U.S. 249, 254 (1992) (citing United States v. Ron Pair Enterps., Inc., 489 U.S. 235, 241-42 (1989))

  (further citations omitted). “The first rule in statutory construction is to determine whether the




                                                    3
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 4 of 17
                                                            Case No. 18-cv-81147-BLOOM/Reinhart


  language at issue has a plain and unambiguous meaning with regard to the particular dispute. If

  the statute’s meaning is plain and unambiguous, there is no need for further inquiry.” U.S. v. Silva,

  443 F.3d 795, 797-98 (11th Cir. 2006) (internal quotations omitted); see Hartford Underwriters

  Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000) (where “the statute’s language is plain,

  the sole function of the courts—at least where the disposition required by the text is not absurd—

  is to enforce it according to its terms.”) (internal quotation and citation omitted). “This is so

  because ‘[t]he plain language is presumed to express congressional intent and will control a court’s

  interpretation.’” Moss v. GreenTree-Al, LLC, 378 B.R. 655, 658 (S.D. Ala. 2007) (quoting U.S. v.

  Fisher, 289 F.3d 1329, 1338 (11th Cir. 2002)) (alterations in the original). It is a court’s duty “to

  give effect, if possible, to every clause and word of a statute.” Duncan v. Walker, 533 U.S. 167,

  174 (2001) (citations omitted). And, “[w]hen interpreting a statute, words must be given their

  ‘ordinary or natural’ meaning[.]” Leocal v. Ashcroft, 543 U.S. 1, 8 (2004) (citation omitted). In

  any event, “[a] court ‘should not interpret a statute in a manner inconsistent with the plain language

  of the statute, unless doing so would lead to an absurd result.’” Moss, 378 B.R. at 658 (quoting

  Silva, 443 F.3d at 798).

         The statute at issue in this case states as follows:

         (C) Willful violations.—In the case of any person willfully violating, or willfully
         causing any violation of, any provision of section 5314—
             (i) the maximum penalty . . . shall be increased to the greater of—
                  (I) $100,000, or
                  (II) 50 percent of the amount determined under subparagraph (D),
                                                  [. . .]
         (D) Amount.—The amount determined under this subparagraph is—
                                                  [. . .]
             (ii) in the case of a violation involving a failure to report the existence of an
             account or any identifying information required to be provided with respect to
             an account, the balance in the account at the time of the violation.




                                                    4
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 5 of 17
                                                           Case No. 18-cv-81147-BLOOM/Reinhart


  31 U.S.C. § 5321(a)(5). Contrary to Schwarzbaum’s contention, the language of the statute is

  clear—in the event of a willful violation, the maximum penalty to be assessed is the greater of

  $100,000 or 50% of the balance in the account at the time of the violation. The statute does not

  anchor the assessment of the penalty specifically to the FBAR, but rather, to an account. To

  interpret the statute in the manner Schwarzbaum urges would render subsection (D)(ii)

  meaningless, or its application illogical.

         For example, in the case of an individual who willfully failed to file a FBAR for a single

  tax year disclosing one foreign bank account containing $12,000.00 at the time of violation, the

  maximum penalty under the statute is $100,000.00 (because it is greater than 50% of the balance

  in the account, which would total $6,000.00). Schwarzbaum urges the same result. However, this

  interpretation ignores the fact that for tax year 2008 alone, Schwarzbaum willfully failed to report

  eleven (11) foreign bank accounts with balances totaling at least $17,450,000.00 on the date of

  violation. Such an outcome leads to an absurd result, and one which does not fit with the purpose

  of the statute, which is “to require certain reports or records where they have a high degree of

  usefulness in criminal, tax, or regulatory investigations or proceedings, or in the conduct of

  intelligence or counterintelligence activities, including analysis, to protect against international

  terrorism.” 31 U.S.C. § 5311.

         Because the Court finds that the plain language of the statute is dispositive, it need not

  delve into Congress’s intent. See Birnholz v. 44 Wall St. Fund, Inc., 880 F.2d 335, 341 (11th Cir.

  1989), certified question answered, 559 So. 2d 1128 (Fla. 1990) (“Thus, the cardinal rule of

  statutory construction is that ‘[w]hen the language of the statute is clear and unambiguous and

  conveys a clear and definite meaning, there is no occasion for resorting to the rules of statutory

  interpretation and construction; the statute must be given its plain and obvious meaning.’”)




                                                   5
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 6 of 17
                                                          Case No. 18-cv-81147-BLOOM/Reinhart


  (quoting Streeter v. Sullivan, 509 So. 2d 268, 271 (Fla. 1987) (quoting A.R. Douglass, Inc. v.

  McRainey, 137 So. 157, 159 (1931))).

         B. The USA’s harmless error argument

         The USA asserts that the recalculations undertaken per the Court’s Decision do not reduce

  the amounts of the penalties assessed for 2007-2009, and that in any event, the originally assessed

  resulting penalties were below the statutory maximum authorized, and therefore any error in the

  IRS’s method of calculation was harmless. Thus, the USA argues that the Court should sustain the

  previously assessed penalties for 2007 through 2009 in full. Schwarzbaum argues in response that

  the USA’s failure to calculate the penalties on a yearly basis using the June 30 account balances

  substantively impacted the assessed amounts.

         Upon review, the Court determines that the USA’s arguments lack merit. First, as reflected

  by the recalculated mitigated penalties that follow, utilizing the account balances in each account

  on June 30 of each year, the resulting assessed penalty is indeed lower than the penalty initially

  assessed by the USA—$13,729,591.00. Second, a court employs a harmless error analysis when

  “a mistake of the administrative body is one that clearly had no bearing on the procedure used or

  the substance of decision reached.” Salmeron-Salmeron v. Spivey, 926 F.3d 1283, 1286 (11th Cir.

  2019) (quoting Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1224 n.13 (11th

  Cir. 2015) (citations omitted).

         Here, instead of following the statute, the USA utilized the highest aggregate balance in

  each account for each year to arrive at a mitigated willful FBAR penalty amount of

  $35,729,591.00, despite making representations that it had used the balance in each account as of

  June 30 of each relevant tax year. See ECF No. [92] at 25. The IRS then considered that this amount

  was excessive, and further reduced the mitigated penalty to $13,729,591.00, which represents the




                                                  6
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 7 of 17
                                                             Case No. 18-cv-81147-BLOOM/Reinhart


  maximum penalty for 2008 divided and spread over the years 2006 through 2009. Id. Indeed, using

  the highest aggregate balance in each bank account predictably resulted in a significantly higher

  penalty than results when utilizing the account balances as of June 30, as illustrated in the

  following section. The initial mitigated penalty based on the highest aggregate account balances

  far exceeds that amount, even allowing the USA to utilize estimated account balances on June 30

  of each year—which results in a maximum penalty of $23,826,738.00 (as opposed to

  $35,729,591.00). See ECF No. [93] at 6-10. As such, the USA fails to show that the IRS’s mistake

  in methodology clearly had no bearing on the procedure used or the substance of the decision

  reached.

           As a result, the Court will proceed to recalculate the penalty to be assessed in this case.

     II.       Penalty Assessment

           A. Tax year 2006

           In the Decision, the Court determined that Schwarzbaum’s violation for tax year 2006 was

  non-willful. In its Brief, the USA concedes that it is not seeking a reduced penalty for

  Schwarzbaum’s FBAR violation in 2006, which based upon the Court’s Decision should be zero.

  As such, the Court will assess no penalty for Schwarzbaum’s non-willful FBAR violation for tax

  year 2006.

           B. Tax years 2007-2009

           With respect to tax years 2007-2009, the USA has provided charts detailing different

  amounts resulting from the calculation of penalties. These calculations are based upon the account

  balances in each account as of June 30 of the relevant year where the balances are known, and

  utilizing estimated account balances on June 30 of each reporting year where the balances are




                                                     7
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 8 of 17
                                                            Case No. 18-cv-81147-BLOOM/Reinhart


  unknown.1 Because the IRS applied the mitigation guidelines to the initial penalties assessed, the

  Court finds that the recalculated penalties should also be mitigated.

         In addition, in its Brief, the USA provides two different mitigated penalty calculations,

  both using a June 30 balance where it is known; and where the balance is unknown or zero, one

  calculation using an estimated balance on June 30, and the other imposing up to a $100,000.00

  penalty. The USA argues that it should be permitted to rely on the best available information in

  determining an estimated June 30 balance and that the Court should permit the USA to rely on

  estimated account balances provided by Schwarzbaum (which he provided in the course of his

  OVDI disclosures). Otherwise, the USA contends, individuals would be motivated to withhold

  accurate account balance information. However, the Court determined in its Decision, and the

  statute makes clear, that the relevant time for purposes of the penalty is the date of violation—in

  this case, the date that Schwarzbaum failed to timely file his FBARs, i.e. June 30. Thus, it was

  incumbent upon the USA to obtain the necessary information prior to assessing the penalties in

  this case. That the USA did not obtain the account balances on the relevant date of violation does

  not permit the USA to now substitute estimated account balances in its proposed recalculations,

  even if those estimates were provided by Schwarzbaum. As such, the Court will utilize the

  proposed mitigated penalty amounts that do not rely on the USA’s estimates of an account balance

  as of June 30 in accounts with unknown balances.

         Accordingly, the penalties to be assessed against Schwarzbaum for each tax year are as

  follows:


  1
   For the accounts in which the balance is not known or is zero on June 30, the USA proposes a maximum
  penalty of $100,000.00 per account. The Court agrees that $100,000.00 per account is correct for these
  accounts, as Schwarzbaum has not disputed that such accounts were reportable, and per the statute,
  $100,000.00 would be the greater amount, even assuming the balance in such an account was zero on the
  date of violation.



                                                    8
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 9 of 17
                                                Case No. 18-cv-81147-BLOOM/Reinhart


                                      2007

   Account                      Balance on 6/30/08        New Mitigated Penalty
   Aargauische                     $12,034.00                    $5,000.00
   UBS 6308                       $8,615,602.00                $4,307,801.00
   UBS 9250                         $5,571.00                   $100,000.00
   UMB 4201                   Only estimated balance            $67,218.00
                                     provided
   CR 0588                          Unknown                     $18,467.00
   TOTAL:                                                      $4,498,486.00



                                      2008

   Account                      Balance on 6/30/09        New Mitigated Penalty
   Aargauische                     $10,940.00                    $5,000.00
   UBS 6308                            $0                       $100,000.00
   UBS 9250                            $0                       $100,000.00
   UMB 4201                   Only estimated balance            $67,219.00
                                     provided
   CR 0588                          Unknown                     $18,722.00
   CR 1472
   Clariden Leu                   $4,106,132.00                $2,053,066.00
   Raiffeisen                     $3,137,728.00                $1,568,864.00
   Bank Linth                 Only estimated balance            $100,000.00
                                     provided
   BSI                        Only estimated balance            $100,000.00
                                     provided
   St. Galler                 Only estimated balance            $100,000.00
                                     provided
   TOTAL:                                                      $4,212,871.00




                                        9
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 10 of 17
                                                           Case No. 18-cv-81147-BLOOM/Reinhart


                                                  2009

      Account                             Balance on 6/30/10             New Mitigated Penalty
      Aargauische                             $11,515.00                        $5,000.00
      Clariden Leu                           $4,504,701.00                    $2,252,350.00
      Raiffeisen                                   $0                          $100,000.00
      Bank Linth                         Only estimated balance                $100,000.00
                                                provided
      BSI                                Only estimated balance                $100,000.00
                                                provided
      St. Galler                         Only estimated balance                $100,000.00
                                                provided
      Banca Arner                            $3,078,492.00                    $1,539,245.00
      TOTAL:                                                                  $4,196,595.00

  Thus, the total recalculated penalty to be assessed for Schwarzbaum’s willful FBAR violations for

  tax years 2007, 2008, and 2009 is $12,907,952.00.

        III.       The FBAR penalties are not subject to the Eighth Amendment

               Schwarzbaum has argued that the FBAR penalties in this case violate the Eighth

  Amendment. Although the Court did not address this argument in its Decision, the Court

  recognized the eventual need to consider it upon recalculation of the penalties. See ECF No. [92]

  at 26. While Schwarzbaum contends that it is not “the statute itself [31 U.S.C. §5321(a)(5)] that

  must be struck down as unconstitutional,” he argues that “the IRS’s interpretation and application

  of the statute, and the resulting $15.6 million assessment”2 in this case violate the Eighth

  Amendment. See ECF No. [83] at 49. The USA argues that FBAR penalties are not “fines” subject

  to the Eighth Amendment, and that in any event, Schwarzbaum fails to meet his burden of showing

  that the penalties are unconstitutionally excessive.




  2
    The penalty originally assessed by the USA was $13,729,591.00. The $15.6 million Schwarzbaum refers
  to is the penalty amount including interest and late payment penalties.


                                                   10
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 11 of 17
                                                           Case No. 18-cv-81147-BLOOM/Reinhart


         “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual

  punishments inflicted.” U.S. Const. amend. VIII. In order to evaluate whether a penalty violates

  the Eighth Amendment, the Court must first determine whether the penalty is a “fine” subject to

  the Eighth Amendment, before deciding whether it is excessive.

         In arguing that the FBAR penalties are subject to the Eighth Amendment, Schwarzbaum

  contends that the penalties serve primarily punitive, retributive, or deterrent purposes, rather than

  being remedial, relying on United States v. Bajakajian, 524 U.S. 321 (1998), Austin v. United

  States, 509 U.S. 602 (1993), and Kokesh v. Securities and Exchange Commission, 137 S. Ct. 1635

  (2017). As such, Schwarzbaum argues that because FBAR penalties are not solely remedial, they

  are subject to the Eighth Amendment. See Austin, 509 U.S. at 610 (“a civil sanction that cannot

  fairly be said solely to serve a remedial purpose, but rather can only be explained as also serving

  either retributive or deterrent purposes, is punishment”) (citation omitted); see also Bajakajian,

  524 U.S. at 328 (“The Excessive Fines Clause thus limits the government’s power to extract

  payments, whether in cash or in kind, as punishment for some offense.”) (quoting Austin, 509 U.S.

  at 609-10) (quotations omitted). Upon review, however, the Court is not persuaded that these cases

  are particularly helpful with respect to FBAR penalties and concludes that extending such

  reasoning to civil FBAR penalties is not warranted and would be ill-advised. See McNichols v.

  Comm’r of Internal Revenue, 13 F.3d 432, 434 (1st Cir. 1993) (characterizing proposed extension

  of rule from Austin to tax penalties as a “giant leap” the court was unwilling to make).

         The cases relied upon by Schwarzbaum are inapposite to this case. In Bajakajian, the

  respondent failed to report all money in excess of $10,000.00 in his possession upon traveling to

  a destination outside of the United States, and the question raised was whether forfeiture of the

  entire sum of money that the respondent failed to declare violated the Eighth Amendment. 524




                                                   11
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 12 of 17
                                                             Case No. 18-cv-81147-BLOOM/Reinhart


  U.S. at 325-25. Similarly, in Austin, the Supreme Court was tasked with determining whether the

  Eighth Amendment applies to forfeitures of property arising from convictions for violations of

  drug laws. 509 U.S. at 604-05. In Kokesh, the Supreme Court examined whether disgorgement

  under securities laws is subject to the same statute of limitations as a fine, penalty, or forfeiture.

  137 S. Ct. at 1642-43. In contrast, the FBAR penalties in this case cannot be properly characterized

  as forfeitures, as in Bajakajian and Austin, or disgorgement, as in Kokesh.3 Importantly, none of

  these cases relied upon by Schwarzbaum suggest either explicitly or impliedly that their holdings

  should apply outside of the contexts in which they were decided.4 See, e.g. Cole v. United States

  Dep’t of Agric., A.S.C.S., 133 F.3d 803, 807 (11th Cir. 1998) (recognizing that there is no

  “comprehensive test to determine whether an in personam civil penalty violates the . . . Eighth

  Amendment” although Austin “did articulate a bright line rule in one category of cases: a fine that

  serves purely remedial purposes cannot be considered excessive in any event.”) (citations and

  internal quotations omitted).

         Tax penalties traditionally have been held to fulfill remedial purposes, as opposed to

  punitive purposes relevant in the Eighth Amendment. Indeed, the Supreme Court recognized as

  early as 82 years ago, specifically in the tax context, that “[t]he remedial character of sanctions

  imposing additions to a tax has been made clear by this Court in passing upon similar legislation.

  They are provided primarily as a safeguard for the protection of the revenue and to reimburse the




  3
   “[D]isgorgement is a form of restitution measured by the defendant’s wrongful gain.” Kokesh, 137 S. Ct.
  at 1640 (citation and quotations omitted).
  4
    In addition, the cases in which Schwarzbaum maintains that the Eighth Amendment was discussed
  specifically in the FBAR context simply assumed that FBAR penalties are fines within the meaning of the
  Eighth Amendment. See United States v. Garrity, No. 3:15-CV-243(MPS), 2019 WL 1004584, at *6 n.7
  (D. Conn. Feb. 28, 2019); Moore v. United States, No. C13-2063RAJ, 2015 WL 1510007, at *12 (W.D.
  Wash. Apr. 1, 2015); United States v. Bussell, No. CV 15-02034 SJO(VBK), 2015 WL 9957826, at *7
  (C.D. Cal. Dec. 8, 2015).


                                                    12
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 13 of 17
                                                           Case No. 18-cv-81147-BLOOM/Reinhart


  Government for the heavy expense of investigation and the loss resulting from the taxpayer’s

  fraud.” Helvering v. Mitchell, 303 U.S. 391, 401 (1938); see also Dewees v. United States, 272 F.

  Supp. 3d 96, 101 (D.D.C. 2017) (collecting additional cases in which lower courts “have erected

  ‘an insurmountable wall of tax cases’ to support this proposition.”). Indeed, “the payment of fixed

  or variable sums of money are other sanctions which have been recognized as enforceable by civil

  proceedings since the original revenue law of 1789.” Helvering, 303 U.S. at 400.

         Moreover, a finding that the FBAR penalty does not fall within the purview of the Eighth

  Amendment is consistent with the purpose for the FBAR. See Dewees, 272 F. Supp. 3d at 101

  (penalty for failure to file Form 5471 disclosing certain ownership and financial information about

  a foreign corporation authorized by Congress for a legitimate remedial purpose and not a “fine”).

  “The purpose of the FBAR is to identify persons who may be using foreign financial accounts to

  circumvent United States law and to identify or trace funds used for illicit purposes or to identify

  unreported income maintained or generated abroad.” United States v. Estate of Schoenfeld, 344 F.

  Supp. 3d 1354, 1372 (M.D. Fla. 2018) (citations and quotations omitted).

         Indeed, Congress enacted the Currency and Foreign Transactions Reporting Act, referred

  to as the Bank Secrecy Act (BSA), 31 U.S.C. §§ 5311, et seq. See Pub. L. No. 91-508, 84 Stat.

  1114 (1970). The primary purpose of the BSA was to require the making of certain reports that

  “have a high degree of usefulness in criminal, tax, or regulatory investigations or proceedings.”

  Id. § 202. In enacting the BSA, Congress noted the following:

         Secret foreign bank accounts and secret foreign financial institutions have
         permitted proliferation of ‘white collar’ crime; have served as the financial
         underpinning of organized criminal operations in the United States; have been
         utilized by Americans to evade income taxes, conceal assets illegally and purchase
         gold; have allowed Americans and others to avoid the law and regulations
         governing securities and exchanges; have served as essential ingredients in frauds
         including schemes to defraud the United States . . . ; and have served as the
         cleansing agent for hot or illegally obtained monies.



                                                  13
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 14 of 17
                                                            Case No. 18-cv-81147-BLOOM/Reinhart



         [. . .]

         The debilitating effects of the use of these secret institutions on Americans and the
         American economy are vast. It has been estimated that hundreds of millions in tax
         revenues have been lost.

         [. . .]

         One of the most damaging effects of an American’s use of secret foreign financial
         facilities is its undermining of the fairness of our tax laws. Secret foreign financial
         facilities, particularly in Switzerland, are available only to the wealthy. To open a
         secret Swiss account normally requires a substantial deposit, but such an account
         offers a convenient means of evading U.S. taxes. In these days when the citizens of
         this country are crying out for tax reform and relief, it is grossly unfair to leave the
         secret foreign bank account open as a convenient avenue of tax evasion. The former
         U.S. Attorney for the Southern District of New York has characterized the secret
         foreign bank account as the largest single tax loophole permitted by American law.

  H.R. Rep. No. 91-975, at 4397-98 (1970). Congress also recognized the cost to law enforcement—

  “[m]any of the cases have been in the investigative stage for years. United States law enforcement

  agencies are often delayed or totally frustrated when wrongdoers cloak their activities in the shield

  of foreign financial secrecy.” Id. at 4397.

         When law enforcement personnel are confronted with the secret foreign bank
         account or the secret financial institution they are placed in an impossible position.
         In order to receive evidence and testimony regarding activities in the secrecy
         jurisdiction they must subject themselves to a time consuming and oftimes fruitless
         foreign legal process. Even when procedural obstacles are overcome, the foreign
         jurisdictions rigidly enforce their secrecy law against their own domestic
         institutions and employees.

  Id.

         Furthermore, the statute itself indicates that it should not be regarded primarily as punitive,

  and therefore considered a fine subject to the Eighth Amendment, in that the penalty provision is

  titled “Civil penalties.” See 31 U.S.C. § 5321; see also United States v. Ward, 448 U.S. 242, 249

  (1980) (“where Congress has indicated an intention to establish a civil penalty, we have inquired

  further whether the statutory scheme was so punitive either in purpose or effect as to negate that



                                                   14
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 15 of 17
                                                            Case No. 18-cv-81147-BLOOM/Reinhart


  intention. . . . In regard to this latter inquiry, we have noted that ‘only the clearest of proof could

  suffice to establish the unconstitutionality of a statute on such a ground.’”) (citations omitted).

  Although the FBAR penalty provision undoubtedly promotes deterrence, the Supreme Court has

  recognized that “all civil penalties have some deterrent effect,” such that none are “‘solely’

  remedial (i.e., entirely nondeterrent).” Hudson v. United States, 522 U.S. 93, 102 (1997) (citations

  omitted). In fact, “the FBAR penalty serves the additional alternative purpose of reimbursing the

  Government for the cost of investigating and recovering the funds.” Estate of Schoenfeld, 344 F.

  Supp. 3d at 1372. Thus, the assessment of the FBAR penalty, in addition to the collection of taxes

  owed, is properly viewed as compensating the Government for a loss.

         The direct result of a taxpayer’s filing of a fraudulent income tax return which
         understates his true tax liability is to deprive the sovereign of money it is entitled
         to receive and obligated to collect. It also makes it necessary for the Government
         to expend other public funds in order to uncover the fraud and collect the proper
         amount of tax due. These are monetary losses. Consequently, we feel that the
         taxpayer’s wrongful act is in the nature of an injury to the property of the United
         States.

  Reimer’s Estate v. Comm’r of Internal Revenue, 12 T.C. 913, 920-21 (1949). At least one other

  decision in this district has already taken this view. See United States v. Green, -- F. Supp. 3d ---,

  2020 WL 1980859, at *6 (S.D. Fla. Apr. 27, 2020) (finding that FBAR penalty has a remedial

  purpose, recognizing that “the Government itself has suffered a monetary harm as a result of

  Defendants’ conduct,” and that “FBAR violations may deprive the Government of taxes on

  investment gains and the Government likely expends significant resources on investigating foreign

  accounts.”). Thus, the statutory amounts of $100,000 or 50% of the account balance at the time of

  the FBAR violation were “selected to ensure that the Government would be made completely

  whole.” Id. at *7. As a result, the Court determines that the FBAR penalty in this case is not a

  “fine” subject to the Eighth Amendment.




                                                    15
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 16 of 17
                                                           Case No. 18-cv-81147-BLOOM/Reinhart


           Finally, the Court notes in closing, that although Schwarzbaum contends not to be

  mounting a constitutional challenge to the statute itself, such a challenge would likely fail in any

  event. See Crawford v. United States Dep’t of the Treasury, No. 3:15-cv-250, 2015 WL 5697552,

  at *16 (S.D. Ohio Sept. 29, 2015) (finding that facial challenge to willful FBAR penalty under

  Eighth Amendment fails). As the court in Crawford observed, “[s]etting the maximum willful

  penalty as a substantial proportion of the account ensures that the willful penalty is not merely a

  cost of doing business for tax evaders, terrorists, and organized criminals.” Id. Thus, “[a] 50%

  willful FBAR penalty—the maximum permitted by statute—is severe. But given the ills it

  combats, it is an appropriate penalty in at least some circumstances.” Id. Such is the case here,

  where Schwarzbaum willfully failed to report for multiple tax years the bulk of his wealth, which

  he held in numerous Swiss bank accounts.

           Because the Court determines that the FBAR penalties are not subject to the Eighth

  Amendment, the Court does not evaluate whether the penalties are excessive.

     IV.      CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Schwarzbaum is assessed

  $12,907,952.00, in addition to applicable interest and late payment penalties, for willful violations

  of the FBAR reporting requirements for tax years 2007, 2008, and 2009. The Court will enter

  judgment by separate order pursuant to Rule 58 of the Federal Rules of Civil Procedure. The Clerk

  of Court is directed to CLOSE this case.




                                                   16
Case 9:18-cv-81147-BB Document 98 Entered on FLSD Docket 05/18/2020 Page 17 of 17
                                                 Case No. 18-cv-81147-BLOOM/Reinhart


         DONE AND ORDERED in Chambers at Miami, Florida, on May 18, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          17
